Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected as being vague and indefinite when it recites “a liquid-crystalline component B) comprising one or more mesogenic or liquid-crystalline compounds” (emphasis added); the scope of the protection sought is not clear, especially since mesogenic compounds are compounds that exhibit liquid crystal properties. Claim 1 fails to particularly point out and distinctly claim component B).

Claim 1 is rejected as being vague and indefinite when it recites “wherein the individual radicals, independently of each other and on each occurrence identically or differently, have the following meanings” (emphasis added); the scope of the protection 

Claims 7 and 20 are rejected as being vague and indefinite when they each recite “wherein said self-alignment additive for vertical alignment is of formula IIa”; the scope of the protection sought is not clear. Claims 7 and 20 each fail to particularly point out and distinctly claim that the self-alignment additive for vertical alignment of formula II is of subformula IIa.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by any one of Archetti et al. (U.S. Patent No. 9,234,136), Archetti et al. (U.S. Patent No. 9,809,748), or Archetti et al. (U.S. Patent No. 9,868,904).  
Each of the Archetti et al. references teach a liquid crystal composition and the corresponding method of preparation thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display, characterized in that said liquid crystal composition comprises a combination of A) a polymerisable component comprising a polymerisable compound inclusive of compounds of the present formula I, as represented by any one of 
    PNG
    media_image1.png
    107
    393
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    101
    385
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    107
    396
    media_image3.png
    Greyscale
 with B) a liquid crystal component comprising one or more liquid crystal compounds inclusive of compounds of the present formulae CY, PY and ZK as represented by 
    PNG
    media_image4.png
    90
    406
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    379
    435
    media_image5.png
    Greyscale
 , and at least one self-alignment additive compound inclusive of compounds of the present formulae II and IIa, as represented by 
    PNG
    media_image6.png
    36
    87
    media_image6.png
    Greyscale
and 
    PNG
    media_image7.png
    34
    397
    media_image7.png
    Greyscale
.
In fact, the aforementioned combination is illustrated in each of: 
Examples 23-50 (column 141, line 17+) therein (‘136); 
Examples 1b&6b (column 256, line 16+), Examples 1b, 3b, 4b, 5b,&14b (column 256, line 44+), Examples 1b,3b&5b (column 257, line 28+) therein (‘748); and
Examples M32&M33 (column 146, line 15+) therein (‘904).

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by any one of Archetti et al. (U.S. Patent No. 10,131,841) or Archetti et al. (U.S. Patent No. 10,273,409).
Each of the Archetti et al. references teach a liquid crystal composition and the corresponding method of preparation thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display, characterized in that said liquid crystal composition comprises a combination of A) a polymerisable component comprising a polymerisable compound inclusive of compounds of the present formula I, as represented by any one of 
    PNG
    media_image1.png
    107
    393
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    101
    385
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    107
    396
    media_image3.png
    Greyscale
 with B) a liquid crystal component comprising one or more liquid crystal compounds inclusive of compounds of the present formulae CY, PY and ZK as represented by 
    PNG
    media_image4.png
    90
    406
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    379
    435
    media_image5.png
    Greyscale
 , and at least one self-alignment additive compound inclusive of compounds of the present formulae II and IIa, as represented by 
    PNG
    media_image6.png
    36
    87
    media_image6.png
    Greyscale
and 
    PNG
    media_image7.png
    34
    397
    media_image7.png
    Greyscale
.
In fact, the aforementioned combination is illustrated in each of: 
Examples 1P-112P (beginning in column 176, line 36+) therein (‘841); and  
Examples M32&M33 (column 144, line 14+) therein (‘409).

The applied references each have a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722